Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
It is noted that the claims as filed 10/10/2019 do not appear to be in line with the specification, and as such, the claim groupings and/or species set forth herein are with respect to the claims as such are best understood.
For example, it is noted that claim 1 recites “a servomotor for controlling a depth of the rotating cutting tool”, and also (additionally) recites that the position controller controls “the depth of the rotating cutting tool by operating a second plurality of stepper motors for a set period of time”.  As disclosed, motor 22 controls the depth/position (along the bit’s longitudinal axis) of the cutting bit 20 (paragraphs 0041-0042, Figure 1, for example).  It does not appear that the specification teaches three (i.e., the servomotor set forth in lines 3-4 of claim 1, and the second plurality of steppers (sic) motors set forth in lines 9-10 of claim 1) motors used to controlling a depth of the rotating cutting tool 20.  Such is but one example.
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-8, drawn to a “device for cutting an opening in a workpiece”, classified in B23C 1/002.
II. Claims 9-17, drawn to a “method for cutting an aperture in a workpiece”, classified in G05B 19/19.
The inventions are independent or distinct, each from the other because:
Inventions II and I are related as process and apparatus for its practice, respectively.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
the inventions have acquired a separate status in the art in view of their different classifications, the inventions require a different field of search (for example, searching different classes/subclasses, and/or electronic resources, and employing different search queries), and (given the significant differences between the method claims and the apparatus claims) the prior art applicable to one invention would likely not be applicable to another invention.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to 
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
This application contains claims directed to the following patentably distinct species
(i) a first species, shown in at least Figures 1-3B, in which the base is configured to support the workpiece “in a horizontal position relative to a longitudinal axis of the workpiece” (as set forth in claim 7, and as possibly intended re the discussion in paragraph 0038 of the workpiece supports 32 being “horizontally disposed”);
(ii) a second and not-shown species in which the base is configured to support the workpiece “in a vertical position relative to a longitudinal axis of the workpiece” (as set forth in claim 8);
(iii) a third and apparently not-shown species in which “the workpiece has a longitudinal axis and the workpiece is supported perpendicular to its longitudinal axis” (it is noted that it is unclear what configurations are included by the limitation “the workpiece is supported perpendicular to its longitudinal axis”, and what configurations are excluded by such, as it is unclear whether such is intended to refer to an orientation of the longitudinal axis of the workpiece, or to some claim 10; and
(iv) a fourth and apparently not-shown species in which “the workpiece has a longitudinal axis and the workpiece is supported parallel to its longitudinal axis” (it is noted that it is unclear what configurations are included by the limitation “the workpiece is supported parallel to its longitudinal axis”, and what configurations are excluded by such, as it is unclear whether such is intended to refer to an orientation of the longitudinal axis of the workpiece, or to some orientation/configuration of some unspecified frame of reference re supports for the workpiece, for example) set forth in at least claim 11.
NOTE:  As a side note, it is noted that any elected claim which includes features that are not shown in the drawings will likely result in an objection to the drawings under 37 CFR 1.83(a) for failing to show the claimed subject matter.
The species are independent or distinct because claims to the different species recite the mutually exclusive characteristics of such species, as discussed above.
In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, (as the claims are best understood in their present form) it appears that both claims 1 and 9 are intended to be generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.

The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICA E CADUGAN whose telephone number is (571)272-4474.  The examiner can normally be reached on Monday-Thursday, 5:30 a.m. to 4:00 p.m. ET. 
Examiner interviews are available via telephone, and via video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer D Ashley can be reached on (571) 272-4502.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERICA E CADUGAN/Primary Examiner, Art Unit 3722                                                                                                                                                                                                        



eec
February 16, 2021